DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vibration analysis circuit,” “multi-segment vibration frequency spectra structure,” any structural component intended to be recited in relation to the “severity unit algorithm,” and “signal generating circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
While the Examiner recognizes that some of these features may simply have different names in the specification, in reviewing the specification no feature shown in the drawings was found to clearly and unambiguously refer to the components recited above.  Applicant is therefore required to either amend the drawings to include the omitted components without adding new matter or else clarify the record regarding where these components are depicted in the drawings, including making any necessary clarifying amendments to the specification without adding new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: 
The word “spectra” is the plural form of the word “spectrum.”  However, in the written description, the Applicant appears to repeatedly use the word “spectra” as a singular noun. For example, spectra is explicitly used in singular form in the instances of “a multi-segment vibration frequency spectra” ([0011]), [0055], [0066]-[0073], [0078]-[0085], and [4325]) and “a severity unit frequency spectra” ([4337]). 
Appropriate correction is required.
Examiner further notes that, in view of the apparent misuse of a plural form, the Examiner will not construe any instance of the term “spectra” in the claims to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multi-segment vibration frequency spectra structure” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the specification does not describe the corresponding structure for this term, so it is indefinite, as noted in the claim rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a multi-segment vibration frequency spectra structure that facilitates mapping the captured vibration frequency to one vibration frequency segment of a multi-segment vibration frequency.”  It is unclear to the Examiner what operation is intended by this claimed “mapping” and the written description does not help to clarify.  Rather, the description refers to mapping detected vibrations to “severity units,” while the limitation in question is only written in the context of summarizing the claims with no further description. 
Furthermore, the actual structure denoted by “a multi-segment vibration frequency spectra structure” is unclear.  There can hardly be a more generic placeholder term for structure than the word “structure” itself, and the label “multi-segment vibration frequency spectra” simply refers to the function described in the limitation.  However, neither the claim itself nor the written description specifies the kind of structure intended to perform the function.  The Examiner could speculate, based on 
It is fairly easy, in light of the specification, to understand what is meant by mapping detected vibrations to “severity units.”  As indicated at paragraph [4308] of the Specification, the severity units may take the form of qualitative assessments such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate.”  Hence, a mapping between vibration data and “severity units” clearly mean that certain values or ranges of values in the vibration data correspond to particular categorical “severity units” and mapping allows one to determine the severity unit based on a value of the vibration data.
On the other hand, “mapping the captured vibration frequency to one vibration frequency segment” is unclear because the information mapped to appears to be essentially contained in the value used for the mapping.  If a “vibration frequency segment” is a range of frequencies in the “multi-segment vibration frequency,” which seems to be the most reasonable interpretation of “vibration frequency segment,” then a captured vibration frequency is simply known to belong to a segment by virtue of falling into the corresponding range of frequencies.  Moreover, if a spectrum of frequencies has been plotted, then the frequencies have already been mapped to the vibration frequency segments, because simply delineating the endpoints of each segment will inherently put each frequency in the correct segment.  For this reason, the Examiner 
If the Applicant cannot provide a better explanation of the limitation and show evidentiary support for such limitation, the Examiner will construe the function of the limitation to mean nothing more than assigning the vibration data to the correct frequency ranges (e.g. binning the data correctly).
Claim 1 further recites “a severity unit algorithm.”  An algorithm is an intangible series of steps.  Therefore, it is unclear how the claimed “system” can comprise the algorithm and an algorithm cannot properly be regarded as a component of a system.  Examiner best understands that the limitation is intended to refer to a component, such as a computer or processor, configured to perform the severity unit algorithm.
Claims 2-13 depend on claim 1 and are indefinite for at least the same reasons.
Claims 2 and 4 recite the terms “low-end knee threshold-range” and “high-end knee threshold range,” respectively.  The intended meaning of the terms is unclear and has not been defined by the Applicant.  The terms “hard knee” and “soft knee” are used in audio compression and refer to transitions between compressed and non-compressed states.  Fig. 324 depicts what looks like two “hard knees” at 30806 and 30808, but it is unclear how this should be understood to limit the threshold or how it even corresponds to a mapping of detected vibrations to severity units where different parameters may be mapped to the severity units in different ranges.  The specification does not suggest any transition where, for example, a mix between vibration displacement and velocity, is used to determine severity units, so it is unclear what role 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of copending Application No. 16/369063 (reference application), respectively. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-13 of the instant application are identical to claims 1-13 of application 16/369063, respectively.  Therefore, no further explanation of the grounds for statutory double patenting rejection is deemed necessary.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-19 of copending Application No. 16684207 in view of Lofall (US 6484109 – cited in IDS).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to an apparatus essentially directly corresponding to the method in the copending claims.  Since the components of the claimed invention are claimed are functionally described such that they are best understood to correspond to a computer programmed to perform the claimed functions, the apparatus is not patentably distinct from the method as drawn to a process and apparatus for its practice.  The claimed vibration sensor simply performs “capturing vibration data” function that copending claim 1 requires.  It only differs in that claim 1 requires that the industrial machine “comprises” 
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  Lofall also discloses connection to a server  (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 19 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a known means of capturing vibration data from a machine, yielding predictable results.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to individuals, such as maintenance personnel, to facilitate prompt repair and consolidate maintenance information for future analysis.
Regarding claims 6-13, the claims are clearly unpatentable over claims 12-19 of the copending application, because other than using the word “system” instead of “method” and “severity unit” instead of “vibration severity unit” the claims add exactly the same limitations to their respective independent claims.  Therefore, claims 6-13 of the instant application are unpatentable over copending claims 12-19 of application 16684207 for the same reasons that claim 1 is unpatentable over copending claim 1.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, with respect to claim 1, and 6 and 17, with respect to claims 2-4, of copending Application No. 16684687 in view of Lofall (US 6484109 – cited in IDS).


Regarding claim 1, copending claim 12 recites a similar system in which a “vibration sensor disposed to capture vibration of a portion of an industrial machine” corresponds to “an industrial machine comprising at least one vibration sensor” disposed to do the same in claim 1; a “vibration data analysis circuit” corresponds to the “vibration analysis circuit” of claim 1, which would also necessarily have some form of communication with the vibration sensor, because it makes determinations for the captured vibration; “multi-segment vibration spectra” corresponds to the “multi-segment vibration frequency structure” of claim 1 (Examiner notes that “bounding” the captured vibration to one frequency segment is interpreted to mean the same thing as “mapping” to a frequency segment, consistent with the interpretation provided above);  a “vibration severity level calculating circuit” corresponds to the “severity unit algorithm” of claim 1; and a “predictive maintenance signal generation circuit” corresponds to the “signal generating circuit” of claim 1.
The claims differ in that claim 12 does not specifically state that the industrial machine “comprises” the vibration sensor,” does not teach that the vibration severity level is “mapped to one of a plurality of severity units defined for the corresponding vibration frequency segment,” and does not teach signaling a predictive maintenance server.
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  

Lofall also discloses connection to a server  (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 12 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a known means of capturing vibration data from a machine, yielding predictable results.  Mapping to severity units would have been obvious because it is a known way of normalizing severity scores which is consistent with the stated purpose of copending claim 12.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to individuals, such as maintenance 
Regarding claim 1, copending claim 1 is simply a method including steps corresponding to the functional language of copending claim 12.  Thus, claim 1 is obvious over copending claim 1 in view of Lofall for substantially the same reasons it is obvious over claim 12 in view of Lofall.
Claim 2 is obvious over claims 6 and 17 of the copending application in view of Lofall for the same reasons claim 1 is obvious over copending claims 1 and 12 and because the “first segment with frequency values below a second segment low-end value” anticipates “the captured vibration corresponds to a below low-end knee threshold-range of the multi-segment vibration frequency spectra” as interpreted above.  The severity units correspond to vibration frequency segments in general, so it would have been obvious that detected vibration of the first segment would be mapped to a “first severity unit.”
Claim 3 is obvious over claims 6 and 17 of the copending application in view of Lofall for the same reasons claim 1 is obvious over copending claims 1 and 12 and because the “second segment low-end value” and “second segment high-end value” define a “mid-range of the multi-segment vibration frequency spectra.”  The severity units correspond to vibration frequency segments in general, so it would have been obvious that detected vibration of the second segment would be mapped to a “second severity unit.”
Claim 4 is obvious over claims 6 and 17 of the copending application in view of Lofall for the same reasons claim 1 is obvious over copending claims 1 and 12 and 

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14, with respect to claim 1, and 7 and 15, with respect to claims 2-4, of copending Application No. 16684727. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the only element missing from copending claim 1 is “a vibration analysis circuit in communication with the at least one vibration sensor and that generates at least one of a frequency, peak amplitude, and gravitational force of the captured vibration.”  However, the copending claim recites “a mobile data collector that generates vibration data by collecting the captured vibration.”  It would have been obvious to a person of ordinary skill that the mobile data collector could contain such vibration analysis circuit and the vibration data would include at least one of at least one of a frequency, peak amplitude, and gravitational force of the captured vibration.  Indeed, the claim itself even indicates that at least frequency is generated, 
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 14 similarly discloses performing the functions of the functional limitations of claim 1. Copending claim 14 recites essentially the function of the severity unit algorithm.  Copending claim 13, from which copending claim 14 depends, recites essentially the function of the vibration analysis circuit and the multi-segment vibration frequency spectra structure. Copending claim 8, from which copending claims 13 and 14 depend, discloses detecting operating characteristics of an industrial machine with sensors.  While copending claim 8 does not indicate that the sensors are vibration sensors, copending claim 13 clarifies that vibrations are detected.  Copending claim 8 also recites “predicting a maintenance action” and “storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine.”  This ledger would at least obviously correspond to the predictive maintenance server of claim 1, for the benefit of centrally accessible data.
Regarding claims 2-4, although the claims at issue are not identical, they are not patentably distinct from each other because functionally the same limitations of each 

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of copending Application No. 16684794. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1, copending claim 8 is a method with steps directed to essentially the same function as the functional limitation of claim 1.  The step of “determining a severity” includes the function of the “severity unit algorithm” of claim 1, and also implicitly requires the function of the “multi-segment vibration frequency spectra structure.” The step of “detecting an operating characteristic” corresponds to the function of the at least “one vibration sensor” in claim 1.  While claim 8 does not explicitly disclose the function of the “vibration analysis circuit” of claim 1, frequency is necessarily determined in the context of a multi-segment vibration frequency spectra. “Predicting a maintenance action,” particularly when combined with “storing a transaction record” corresponds closely to the function of the “signal generating circuit” of claim 1. 

As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  
Lofall also discloses connection to a server  (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.  Furthermore, while a blockchain structure (as in copending claim 8) does not require a centralized server, use of a predictive maintenance server as an alternative means of making shared data accessible would have been obvious to a person of ordinary skill, because servers and blockchain are well-known as alternative means of sharing data on a network.  Therefore, a “predictive maintenance server” would have been obvious over the claimed blockchain structure as a known alternative means of storing data to be shared on a network, yielding predictable results.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 8nto cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a 
Regarding claims 2-4, although the claims at issue are not identical, they are not patentably distinct from each other because functionally the same limitations of each of claims 2-4 appear in copending claim 13.  Thus, in view of the obviousness of claim 1 over copending claim 8, claims 2-4 are obvious over copending claims 13.

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 12, with respect to claim 1, and claims 3 and 13, with respect to claim 2-4, of copending Application No. 16/685012 in view of Lofall (US 6484109 – cited in IDS).
This is a provisional nonstatutory double patenting rejection.
 
Regarding claim 1, copending claim 2 is a method with steps directed to essentially the same function as the functional limitations of claim 1.  The step of “determining a frequency” is substantially the same as the function of the vibration analysis circuit, the step of “determining … a segment” is substantially the same as the function of the multi-segment vibration frequency structure, and the step of “calculating a severity unit” is essentially the same as the function of the severity unit algorithm.  Furthermore, copending claim 1, from which claim 2 depends, recites “one or more 
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 2 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a known means of capturing vibration data from a machine, yielding predictable results.
Regarding claim 1, copending claim 12 is nearly identical to copending claim 2, so claim 1 is clearly obvious over the combination of copending claim 12 and Lofall for the same reasons it is obvious over copending claim 2 in view of Lofall.
Claims 2-4, are obvious over the combination of copending claim 3 and Lofall and the combination of copending claim 13 and Lofall because functionally the same limitations of each of claims 2-4 appear in copending claims 3 and 13.  Thus, in view of the obviousness of claim 1 over copending claims 2 and 12 in view of Lofall, claims 2-4 are obvious over copending claims 3 and 13 in view of Lofall.

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of copending Application No. 16/685012 in view of Lofall (US 6484109 – cited in IDS).
This is a provisional nonstatutory double patenting rejection.
 
Regarding claim 1, copending claim 2 is a method with steps directed to essentially the same function as the functional limitations of claim 1.  The step of “determining a frequency” is substantially the same as the function of the vibration analysis circuit, the step of “determining … a segment” is substantially the same as the function of the multi-segment vibration frequency structure, and the step of “calculating a severity unit” is essentially the same as the function of the severity unit algorithm.  Furthermore, copending claim 1, from which claim 2 depends, recites “one or more vibration sensors” the correspond to the “at least one vibration sensor” of claim 1, which  only differs in that the industrial machine does not necessarily “comprise” the sensors.  Copending claim 1 also recites “predicting, at the server, a maintenance action,” which means that the server can be reasonably be interpreted as a predictive maintenance server.  Such a server would necessarily contain circuitry responsible for predicting the maintenance action, which could be reasonably interpreted as the claimed signal generating circuit.  
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”

Claims 2-4, are obvious over the combination of copending claim 3 and Lofall because functionally the same limitations of each of claims 2-4 appear in copending claim 3.  Thus, in view of the obviousness of claim 1 over copending claim 2  in view of Lofall, claims 2-4 are obvious over copending claim 3 in view of Lofall.

Claims 1 and 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19, with respect to claim 1, and claims 8 and 20, with respect to claim 2-4, of copending Application No. 16/369210 in view of Lofall (US 6484109 – cited in IDS).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 7 similarly discloses performing the functions of the functional limitations of claim 1. Copending claim 7 recites essentially the function of the severity unit algorithm.  Copending claim 6, from which copending claim 7 depends, recites essentially the function of the vibration analysis circuit and the multi-segment vibration frequency spectra structure. Copending claim 1, from which copending claims 6 and 7 depend, discloses detecting operating 
However, no predictive maintenance server is disclosed, although the ledger would at least obviously correspond to the predictive maintenance server of claim 1, for the benefit of centrally accessible data.  Furthermore, copending claim 7 does not require that the industrial machine “comprises” vibration sensors.
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  The vibration data analysis circuit would necessarily have some form of communication with the vibration sensor, because it makes determinations for the captured vibration.  Lofall also discloses connection to a server  (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 19 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a 
Regarding claim 1, copending claim 19 is a method with steps directed to essentially the same function as the functional limitations of claim 1.  The step of “determining a severity” in claim 14, as further limited by claim 19, includes the function of the “severity unit algorithm” of claim 1, and also implicitly requires the function of the “multi-segment vibration frequency spectra structure.” The step of “detecting an operating characteristic” in claim 14 corresponds to the function of the at least “one vibration sensor” in claim 1, as indicated by “the condition of the industrial machine relating to vibrations detected for at least a portion of the industrial machine.”  While claim 19 does not explicitly disclose the function of the “vibration analysis circuit” of claim 1, frequency is necessarily determined in the context of a multi-segment vibration frequency spectra. “Predicting a maintenance action,” corresponds closely to the function of the “signal generating circuit” of claim 1.  
However, no predictive maintenance server is disclosed.  Furthermore, copending claim 19 does not require that the industrial machine “comprises” vibration sensors.
As noted in the claim rejections below, mounting a vibration sensor to the industrial machine, which is taught by Lofall (accelerometer mounting pads, col. 12, lines 21-23),  is interpreted as meeting “the industrial machine comprises.”  The vibration data analysis circuit would necessarily have some form of communication with 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify copending claim 19 to cover the scope of claim 1 of the instant application.  Mounting sensors such that the industrial machine “comprises” the vibration sensor would have been obvious as a known means of capturing vibration data from a machine, yielding predictable results.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to individuals, such as maintenance personnel, to facilitate prompt repair and consolidate maintenance information for future analysis.
Regarding claims 2-4, although the claims at issue are not identical, they are not patentably distinct from each other because functionally the same limitations of each of claims 2-4 appear in copending claim 8 and 20.  Thus, in view of the obviousness of claim 1 over copending claims 7 and 19 in view of Lofall, claims 2-4 are obvious over copending claims 8 and 20 in view of Lofall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall (US 6484109 – cited in IDS).

Regarding claim 1, Lofall discloses a system for predicting a service event (system for performing predictive maintenance, col, 2, lines 25-26) from vibration data, comprising: 
an industrial machine (machine under test 15, Fig. 1 and col. 4, line 18 and lines 44-47) comprising at least one vibration sensor disposed to capture vibration (sensor 14 … detect vibration data, col. 10, lines 6-7; accelerometer mounting pads, col. 12, lines 21-23)  of a portion of the industrial machine (spectral data pertinent to each major component, col 19, lines 31-34; Component Specific Data Matrices … vibration data in each CSDM, col. 19, line 66 – col. 20, line 6);  the specification discloses sensors mounted to the machine, so Examiner best understands mounted accelerometers to meet the limitation of the machine “comprising at least one vibration sensor” 
a vibration analysis circuit (circuitry for conditioning the output signal and converting it to vibration data, col. 3, lines 22-24; Device 10 provides a full spectrum of vibration analysis tools, Fig. 1 and col. 4 lines 39-43) in communication with the at least one vibration sensor and that generates at least one of a frequency (analysis of narrow band vibration frequency spectra, col. 4, lines 40-41); Frequency-based spectral data 500 frequency bins of data, col. 18, lines 14-17), peak amplitude (vibration amplitudes are presented in terms of velocity decibels, col. 17, lines 31-32;  spectral peak’s amplitude, col. 18, lines 4-8; 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17), and gravitational force of the captured vibration (accelerometer signal that represents the vibration characteristics, col. 13, lines 31-36; vibration … acceleration RMS levels are measured, col. 26, lines 1-3); the claimed “gravitational force of the captured vibration” is best understood to refer to g-force, as would be provided by an accelerometer
a multi-segment vibration frequency spectra structure (expert system within a portable computer, Abstract; software programs which are written to permit the Device 10 to carry out the operations described herein, col. 4, lines 21-29) that facilitates mapping the captured vibration to one vibration frequency segment of a multi-segment vibration frequency (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);  any ranges of frequencies within the spectrum can be considered segments of a multi-segment vibration frequency
a severity unit algorithm (diagnostic rules application program, col. 22, lines 1-4) that receives the frequency of the captured vibration (vibration amplitude for that frequency, col. 20, line 67) and produces a severity value (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27) which is then mapped to one of a plurality of severity units (bands of "slight", "moderate", "serious" and "extreme" serves to normalize the severity scores among the various diagnoses, col. 21, lines 29-32) defined for the corresponding severity units are interpreted consistent with the specification which includes qualitative categories, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate” (Specification, [4308]), so the severity categories of “slight,” etc. in Lofall are understood to be severity units
and a signal generating circuit (e.g. display device 22, Fig. 1 and/or any intrinsic circuitry of the CPU, which would drive the display device, as is clear from Fig. 1) that receives the one of the plurality of severity units, and based thereon (severity would dictate the actions, col. 11 lines 38-39), signals to execute a corresponding maintenance action on the portion of the industrial machine (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Lofall does not necessarily teach that the severity unit algorithm receives the corresponding vibration frequency segment and does not teach to signal a predictive maintenance server.  
However, with respect to receiving the corresponding vibration frequency segment, it would have been obvious in view of the teachings of Lofall as a whole that the corresponding frequency segment would need to be used to determine which variable should be focused on in assessing severity units.  Specifically, Lofall teaches that each of vibration displacement, velocity, and acceleration accentuate different frequency ranges (col. 26, lines 1-6).  This suggests that the parameter used to determine the severity unit would be best be chosen based on which parameter 
Regarding signaling a predictive maintenance server to execute a maintenance action, while Lofall is directed to a peer to peer system, which does not require a central server, it does nonetheless disclose connection to a server (col. 7, lines 43-45) and teaches data consolidation on a server (col. 8, lines 44-62).  It would have been obvious to consolidate reports presenting repair recommendations on a server to make the information available to other individuals on a network.  In particular, it would have been obvious to use such a server to make the data accessible to any maintenance personnel who would actually be performing the repairs.  Any server signaled to perform such predictive maintenance would reasonably be understood as a predictive maintenance server.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Lofall such that the severity unit algorithm receives the corresponding vibration frequency segment and the signal generating circuit signals a predictive maintenance server.  It would have been obvious for the severity unit algorithm to receive the corresponding vibration frequency segment for the benefit that it would allow the algorithm to discern the best parameter that accentuates the frequency range to determine severity units.  Signaling a predictive maintenance server would have been obvious as a known means to disseminate information to individuals, such as maintenance personnel, to facilitate prompt repair and consolidate maintenance information for future analysis.

Regarding claim 2, Lofall makes obvious the system of claim 1, wherein the multi-segment vibration frequency spectra structure facilitates a mapping of the detected vibrations to a first severity unit (e.g., "slight", "moderate", "serious" and "extreme," col. 21, lines 29-32) when the frequency of the captured vibration corresponds to a below a low-end knee threshold-range of the multi-segment vibration frequency spectra (different levels at different frequency ranges, col. 25, lines 1-2; low order range … 10 times rotational rate, col. 17, lines 50-51; three parameters accentuate different vibration frequency ranges, col. 26, lines 3-6).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.

Regarding claim 3, Lofall makes obvious the system of claim 1, wherein the multi-segment vibration frequency spectra structure facilitates a mapping of the detected vibrations to a second severity unit (e.g., "slight", "moderate", "serious" and "extreme," col. 21, lines 29-32) when the frequency of the captured vibration corresponds to a mid-range of the multi-segment vibration frequency spectra (three parameters accentuate different vibration frequency ranges, col. 26, lines 3-6 ; 500 frequency bins of data, col. 18, lines 16-17).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.  Notably, the word “second” in “second severity unit” is construed to be a mere label with no particular meaning here, because claim 3 depends on claim 1, not on claim 2.
.


Regarding claim 4, Lofall makes obvious the system of claim 1, wherein the multi-segment vibration frequency spectra structure facilitates a mapping of the detected vibrations to a third severity unit  (e.g., "slight", "moderate", "serious" and "extreme," col. 21, lines 29-32) when the frequency of the captured vibration corresponds to an above a high-end knee threshold-range of the multi-segment vibration frequency spectra (different levels at different frequency ranges, col. 25, lines 1-2; high order range … 100 times rotational rate, col. 17, lines 51-52; three parameters accentuate different vibration frequency ranges, col. 18, lines 16-17).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, the ends of which could reasonably be considered thresholds.  Notably, the word “third” in “third severity unit” is construed to be a mere label with no particular meaning here, because claim 4 depends on claim 1, not on claim 2 or claim 3.

Regarding claim 5, Lofall makes obvious the system of claim 1, wherein the severity units indicate (fault is detected, the severity would dictate the actions, col. 11, lines 38-39) that the detected vibrations may lead to a failure of at least the portion of the industrial machine (prognosis of the failure of the bearing, col. 23, lines 35-37; trending the crest factor, the progression of deterioration can be tracked, col. 24, lines 3-5).

Regarding claim 6, Lofall makes obvious the system of claim 1, wherein a first segment (vibration amplitude for that frequency, col. 20, line 67) of the multi-segment vibration frequency spectra is divided into a plurality of severity units (e.g. slight, moderate, serious, extreme, col. 22, line 5) based on the amplitude of the captured vibration (Vibration amplitudes … velocity decibels, col. 17, lines 31-32; vibration amplitudes … compute a relative severity, col. 20, lines 1-6; higher amplitude … indicates a higher degree of fault severity, col. 21, lines 3-6; “moderate” severity … any number of designated amplitudes, col. 21, lines 28-31).

Regarding claim 7, Lofall makes obvious the system of claim 1, wherein a second segment (acceleration … accentuate different vibration frequency ranges, col. 26, lines 1-7) of the multi-segment vibration frequency spectra is divided into a plurality of severity units based on the gravitational force of the captured vibration (vibration signals … accelerometers, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, col. 13, lines 31-36; Fault Detection … Acceleration Levels, col. 25, lines 66-67).  Examiner notes that claim 7 depends on claim 1, not on claim 6, so “second” segment is merely interpreted as a label and the use of acceleration for any segment or even all segments of the multi-segment vibration frequency spectra is sufficient to meet the claim.

Regarding claim 8, Lofall makes obvious the system of claim 1, wherein the severity unit is determined based on a peak displacement of the amplitude of the captured vibration (Fault Detection and Diagnosis by Comparison of Displacement, col. 25, lines 66-67) for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectra (overall vibration displacement … three parameters accentuate different vibration frequency ranges, col. 26, lines 1-7).

Regarding claim 9, Lofall makes obvious the system of claim 1, wherein the severity unit is determined based on gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency spectra (vibration signals … accelerometers, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, col. 13, lines 31-36; Fault Detection … Acceleration Levels, col. 25, lines 66-67).  As noted with respect to other dependent claims, “second” is deemed to be a mere label for the segment.

Regarding claim 10, Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a moving part (vibration produced by moving parts of machinery … misalignment of shafts, col. 1, lines 17-19; isolating the spectral data pertinent to each major component, col. 19, lines 31-34; Major component groups … Motors, col. 19, lines 54-55; Component Specific Data Matrices … motor, col. 19, line 66 – col. 20, line 12).

Regarding claim 11, Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a structural member supporting a moving part (vibration is produced by … worn out bearings, col. 1, lines 17-19; Ball bearing wear … CSDM tables, col. 20, lines 33-37).

Regarding claim 12, Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a motor (isolating the spectral data pertinent to each major component, col. 19, lines 31-34; Major component groups … Motors, col. 19, lines 54-55; Component Specific Data Matrices … motor, col. 19, line 66 – col. 20, line 12).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall as applied to claim 1 above, and further in view of Brenner et al. (US PGPub 20150052985).

Regarding claim 13, Lofall makes obvious the system of claim 1, wherein the portion of the industrial machine is a shaft (vibration produced by moving parts of machinery … misalignment of shafts, col. 1, lines 17-19; shaft rate harmonics … serious fault, col. 17, lines 38-41).
Lofall does not necessarily teach that the shaft is a drive shaft.
However, drive shafts are common subjects of vibrational analysis for detection of mechanical faults in machines as described in Lofall.  For example, Brenner teach detecting vibrations acting on a drive shaft ([0022]) in the context of a predictive detect faults early … maintenance, [0004]; damage to machine elements which induce a rotational vibration can be detected very early, [0019]).  It may also be noted that Brenner is specifically directed to monitoring a drive train of a wind power plant (Abstract), while Lofall generally concerns machines in plants (col. 1, lines 24-28), which indicates that the subject of investigation in Brenner falls under the broader umbrella of the types of machines to which Lofall is directed.   Thus, even if the shaft disclosed in Lofall in not necessarily a drive shaft, a person of ordinary skill would recognize a drive shaft as a known component subject to damage and commonly monitored for such damage using vibrational analysis, such that it would be readily considered among the machine component groups of Lofall.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Lofall such that the portion of the industrial machine is a drive shaft.  Monitoring a drive shaft would have been an obvious application of Lofall to an art known machine component subject to vibrational analysis, yielding predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fayfield et al. (US PGPub 20190064034) teaches that bearing damage may be identified by velocity in at mid-range frequencies and by acceleration at higher frequencies.

Dietz (US PGPub 20150177100) teaches that different operating patterns can be used to indicate different degrees of severity and teaches monitoring different machine parts in different frequency ranges.
Wascat et al. (US PGPub 20160041070) teaches providing different level of severity for detected faults resulting in warnings and recommendations. 
Bradley (US PGPub 20150032392) discloses monitoring of an anti-vibration mount which may be considered a support structure for moving parts.
Shen (US PGPub 20020138217) discloses a signature rule to specify severity of harmonic frequencies of a motor shaft.
IMV Corporation (“All about Vibration Measuring Systems”) discloses a plot depicting the different frequency ranges in which each of displacement, velocity, and acceleration dominate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862